ICJ_175_1955AmityTreaty_IRN_USA_2021-02-03_JUD_01_PO_02_EN.txt.                       48 	




                               SEPARATE, PARTLY CONCURRING AND PARTLY
                             ­DISSENTING, OPINION OF JUDGE AD HOC BROWER



                         Agreement with the Court’s findings concerning the preliminary objections to
                      jurisdiction and the preliminary objection based on Article XX, paragraph 1 (d), of
                      the Treaty of Amity — Disagreement with the Court’s findings that Iran’s
                      Application is admissible and that the United States’ preliminary objection based
                      on Article XX, paragraph 1 (b), should be rejected — Iran’s Application constitutes
                      an abuse of process in that it seeks from the Court a judgment legally binding the
                      United States to carry out its undertakings under the non-­            legally binding
                      JCPOA — The Court devotes scant analysis to this issue and continues its long-­
                      standing practice of failing to clarify the content of the abuse of rights principle —
                      The United States’ objection under Article XX, paragraph 1 (b), of the Treaty of
                      Amity should have been treated as a legitimate preliminary objection and should
                      have been addressed at this stage of the proceedings — The language of this
                      provision and the Parties’ own statements indicate the applicability of Article XX,
                      paragraph 1 (b), to the sanctions at issue in this case — The Court does not
                      perform the standard analysis under Article 31 of the Vienna Convention on the
                      Law of Treaties — Such an analysis confirms the applicability of Article XX,
                      paragraph 1 (b), and that the United States’ objection under this provision should
                      have been accepted.


                         1. While I have joined the unanimous Judgment of the Court in so far
                      as it rejects the United States’ two preliminary objections to the jurisdic-
                      tion of the Court, as well as its preliminary objection based on Article XX,
                      paragraph 1 (d), of the Treaty of Amity, Economic Relations, and Con-
                      sular Rights (hereinafter the “Treaty of Amity”), I diverge from the Judg-
                      ment in so far as it (1) finds the Application of the Islamic Republic of
                      Iran to be admissible and (2) declines to accept the United States’ pre-
                      liminary objection based on Article XX, paragraph 1 (b) 1.


                         1 The reader of the Judgment to which this opinion is attached will notice that I joined

                      unanimous votes in favour of rejecting the United States’ two preliminary objections to
                      the Court’s jurisdiction at paragraph 114 (1) and (2) but voted against paragraph 114 (6),
                      by which the Court, in a single paragraph, found both that it has jurisdiction to entertain
                      the Application, with which I had agreed in paragraph 114 (1) and (2), and “that the said
                      Application is admissible”, which conclusion I had rejected in paragraph 114 (3).

                         I voted against paragraph 114 (6) as I had been placed in the same impossible position
                      as Judge Parra-­Aranguren had been in Gabčíkovo-­Nagymaros Project:

                             “A substantial number of Judges, myself among them, asked for a separate vote
                           on each of the two issues included in paragraph 2, point D, of the operative part of

                      43




5 Ord_1215.indb 102                                                                                                 20/05/22 13:08

                      49 	                1955 treaty of amity (sep. op. brower)

                                        I. Inadmissibility due to Abuse of Process

                                                           A. The Abuse
                         2. I believe that the present Application indeed is inadmissible as an
                      abuse of process in that it seeks from this Court a legally binding judg-
                      ment compelling the United States to rescind forever only those sanctions
                      that it had suspended pursuant to the Joint Comprehensive Plan of
                      Action (hereinafter the “JCPOA” or the “Plan”) but by action of 8 May
                      2018 reimposed following its withdrawal from the non‑legally binding
                      JCPOA 2. Were the Court to grant Iran the relief it seeks, the United States
                      would be legally bound to previously non‑legally binding terms of the
                      JCPOA while the Applicant would remain free not to comply with the
                      JCPOA, as indeed it has admitted to doing already 3, thereby gaining an
                      illegitimate or illicit advantage.

                         3. Most unfortunately, in finding the Application to be admissible, the
                      Court has devoted to its discussion of this issue only five paragraphs (92-
                      96) of the 114 comprising the Judgment, in which paragraphs it has said
                      very little. Interestingly, it begins (para. 92) by “not[ing] that the
                      United States did not address its objection to the admissibility of Iran’s
                      Application during the oral hearings, but expressly maintained that objec-
                      tion”, seeming to intimate that the United States’ decision to concentrate

                           the Judgment. However, the majority decided, severely curtailing freedom of expres-
                           sion, to force a single vote on both questions, based upon obscure reasons which
                           are supposed to be covered by the confidentiality of the deliberations of the Court.”
                           (Gabčíkovo-­Nagymaros Project (Hungary/Slovakia), Judgment, I.C.J. Reports 1997,
                           dissenting opinion of Judge Parra-­Aranguren, p. 231, para. 21.)
                         Faced with a choice between “In Favour” or “Against” — either one of which was half
                      right and half wrong — I voted “Against”. I note that the operative part of the Court’s
                      Judgment of 11 July 1996 in the Genocide case, which, like the present one, dealt with
                      preliminary objections to jurisdiction and admissibility, included separate subparagraphs
                      containing the Court’s findings on jurisdiction and admissibility, and therefore did not
                      place any judge in an impossible position (Application of the Convention on the Prevention
                      and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Prelimi-
                      nary Objections, Judgment, I.C.J. Reports 1996 (II), p. 623, para. 47). The same approach
                      could and should have been followed in the present case.
                         2 The United States has repeatedly affirmed in the context of these proceedings that the

                      JCPOA is a non-­legally binding political instrument. See e.g. Preliminary Objections of the
                      United States of America (POUS), paras. 5.28‑5.29. Iran has not contradicted this view,
                      despite referring to the United States’ position on several occasions. See Observations and
                      Submissions on the US Preliminary Objections Submitted by the Islamic Republic of Iran,
                      para. 4.13; CR 2020/13, p. 18, para. 30 (Lowe).
                         3 See e.g. POUS, Ann. 102, Letter from M. Javad Zarif, Minister of Foreign Affairs of

                      the Islamic Republic of Iran, to Federica Mogherini, EU High Representative for Foreign
                      Affairs and Security Policy (8 May 2019), p. 2 (noting that Iran had decided “to cease
                      performing its commitments in part” under the JCPOA, including commitments related to
                      the size of its uranium stockpile).


                      44




5 Ord_1215.indb 104                                                                                                  20/05/22 13:08

                      50 	               1955 treaty of amity (sep. op. brower)

                      its limited time in the “virtually” conducted oral proceedings on other
                      arguments could be a relevant factor in assessing the merits of the issue.
                      It then proceeds to cite (para. 93) various earlier Court cases to the effect
                      that “[i]t is only in exceptional circumstances that the Court should reject
                      a claim based on a valid title of jurisdiction on the ground of abuse of
                      process” and that “there has to be ‘clear evidence’ that the Applicant’s
                      conduct amounts to an abuse of process”. The Judgment then jumps to
                      the conclusion (para. 94), without making any assessment relating to
                      “exceptional circumstances” or “clear evidence”, that 


                           “[i]f the Court eventually found on the merits that certain obligations
                           under the Treaty of Amity have indeed been breached, this would not
                           imply giving Iran any ‘illegitimate advantage’ with regard to its
                           nuclear programme, as contended by the United States”. 

                      Does the Court’s approach in these paragraphs not simply suggest that so
                      long as the Court finds that it has jurisdiction, it can never find that an
                      applicant’s invocation of such jurisdiction constitutes an abuse of pro-
                      cess ? Finally, the Judgment (para. 95) states that the fact that “most of
                      Iran’s claims concern measures that had been lifted in conjunction with
                      the JCPOA and were later reinstated”, and hence exclude the many other
                      sanctions that have been applied to it by the United States for decades 4,
                      may simply “reflect a policy decision” and does not constitute an abuse of
                      process. I submit that the Court, in brushing off as a “policy decision” the
                      fact that Iran’s Application concentrates exclusively on the nuclear-­
                      related sanctions suspended by the JCPOA and later reinstated by the
                      Respondent, leaving all of the many other sanctions against it untouched,
                      has avoided actually analysing the import of Iran’s strategy, instead hast-
                      ily turning a blind eye to Iran’s obvious abuse of the Court’s jurisdiction.


                         4 The United States notes, without contradiction from Iran, that it has since 1987 main-

                      tained various measures which “generally prohibit transactions involving U.S. persons or
                      non-U.S. persons acting within U.S. jurisdiction (such as a U.S. branch of a foreign bank,
                      or U.S.-incorporated subsidiaries of a foreign company) and Iran” (POUS, para. 2.26).
                      These measures have included sanctions designed to address “non-­        nuclear issues of
                      concern” such as international terrorism, ballistic missile activities and human rights
                      abuses, and which were excluded from the scope of the JCPOA (ibid., para. 2.17).


                         The JCPOA itself indicates that the sanctions the United States would lift in accor-
                      dance with that instrument were only those “directed towards non-U.S. persons” and that
                      “U.S. persons and U.S.-owned or -controlled foreign entities will continue to be generally
                      prohibited from conducting transactions of the type permitted pursuant to this JCPOA,
                      unless authorised to do so by [OFAC]”; see Memorial of the Islamic Republic of Iran (MI),
                      Annexes, Vol. I, Ann. 10, JCPOA, p. 131, note 6.


                      45




5 Ord_1215.indb 106                                                                                                 20/05/22 13:08

                      51 	               1955 treaty of amity (sep. op. brower)

                                          B. Abuse of Process as “the Holy Grail”
                         4. The reality is that abuse of process has become the holy grail of
                      international law as applied by the Court and its predecessor, the Perma-
                      nent Court of International Justice (hereinafter the “PCIJ”), i.e. some-
                      thing in which this Court fervently believes, but the actual shape,
                      substance and content of which the Court never has ascertained. As Judge
                      Donoghue wrote in her dissenting opinion in Immunities and Criminal
                      Proceedings: “I am not aware of any authoritative definition of [‘abuse of
                      process’] in the context of international adjudication” 5. Indeed, neither
                      the Court nor the PCIJ ever has come to grips with the concept of abuse
                      of process, doubtless due to the total absence anywhere of a definitive
                      description or inventory of its contents. I doubt not that this is the reason
                      that in the 95 years since the concept was first addressed judicially neither
                      this Court nor its predecessor ever has applied it to adjudge an applica-
                      tion to be inadmissible, despite their various mentions of it.


                         5. A review of the nonagenarian judicial history of the concept
                      of abuse of process illustrates why its life has remained, like that of
                      an abandoned infant who never has been adopted, fostered or taken in
                      hand by anyone, utterly devoid of substantive development. The first
                      mention of the originating concept of “abuse of rights” 6 in the interna-
                      tional law context was by Arturo Ricci-Busatti, one of the ten members
                      of the Advisory Committee of Jurists producing the draft Statute of
                      the PCIJ in 1920 7. Six years later, the PCIJ in Certain German Interests
                      addressed the concept, in rejecting Poland’s claim, that Germany had
                      “misused” a substantive right, noting that G    ­ ermany’s action “was not
                      designed to procure . . . an illicit advantage and to deprive [Poland] of an
                      advantage to which [it] was entitled” 8. Still later, in 1932, the PCIJ in the
                      Free Zones case referred to the concept, likewise rejecting its application 9.
                      


                         5 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Preliminary

                      Objections, Judgment, I.C.J. Reports 2018 (I), dissenting opinion of Judge Donoghue,
                      p. 381, para. 3.
                         6 Prior to the Court’s 2018 Judgment in Immunities and Criminal Proceedings, it had

                      not drawn a clear distinction in its jurisprudence between the concepts of “abuse of rights”
                      and “abuse of process”, the latter apparently having developed out of the former. The
                      Court has explained that the “basic concept of an abuse may be the same” under either
                      concept (ibid., p. 335, para. 146).
                         7 Permanent Court of International Justice, Advisory Committee of Jurists, Procès-­

                      Verbaux of the Proceedings of the Committee June 16th–July 24th 1920 with Annexes,
                      pp. 314‑315, statement of Mr. Ricci-­Busatti.
                         8 Certain German Interests in Polish Upper Silesia, Merits, Judgment No. 7, 1926,

                      P.C.I.J., Series A, No. 7, pp. 37‑38.
                         9 Free Zones of Upper Savoy and the District of Gex, Judgment, 1932, P.C.I.J.,

                      Series A/B, No. 46, p. 167.

                      46




5 Ord_1215.indb 108                                                                                                  20/05/22 13:08

                      52 	                 1955 treaty of amity (sep. op. brower)

                         6. This Court’s own dealings with the concept of “abuse of rights”,
                      and its gradual recognition of the concept of “abuse of process” as a fra-
                      ternal twin of the former, began in 1951 with the Fisheries case. In that
                      case the Court considered the United Kingdom’s complaints regarding
                      the way in which Norway had delimited its territorial sea. The Court
                      alluded to the concept of “abuse of rights” when stating that it would not
                      confine itself to examining Norway’s delimitation of its territorial waters
                      along only one sector of the coast, “except in a case of manifest abuse” 10.
                      Prior to this, however, as well as later, interspersed opinions or declara-
                      tions of individual judges formed a combination of background music to,
                      and support for the application of, the concept of abuse of rights and
                      eventually abuse of process. Indeed, Judge Alvarez’s earlier (1950) dis-
                      senting opinion in the advisory proceeding Competence of the General
                      Assembly for the Admission of a State to the United Nations straightfor-
                      wardly urged adoption by the Court of the “abuse of rights” principle :

                                  “This concept is relatively recent in private law, but it is already
                                generally accepted. Even before the first World War, some publicists
                                had asked that it should be extended to international law. Because of
                                the new conditions that have arisen in the life of peoples, it is neces-
                                sary to-day to find a place for this concept, and the International
                                Court of Justice must take its share in this evolution.” 11
                         In the Ambatielos case in 1953, the Court dealt with the first plea made
                      to it expressly based on abuse of process. The United Kingdom argued
                      that Greece was responsible for “undue delay and abuse of the process of
                      the Court” in that only in 1951 had it made its application to the Court,
                      which it could have done 25 years earlier, in 1926. The Court rejected that
                      defence, stating that Greece had not done “anything improper in institut-
                      ing proceedings [when it did] in conformity with the relevant provisions
                      of the Statute and Rules of Court” 12. Following that, in 1966,
                      Judge ­Forster in his dissenting opinion to the Judgment in the South West
                      Africa cases argued, given that the League of Nations Mandatory for
                      German South West Africa (today Namibia), i.e. South Africa, had full
                      power over the territory subject to the Mandate, “the discretionary power
                      cannot cover acts performed for a purpose different from that stipulated
                      in the Mandate. Such acts would be an abuse of power [détournement de
                      pouvoir].” 13



                           10
                            Fisheries (United Kingdom v. Norway), Judgment, I.C.J. Reports 1951, p. 142.
                           11
                            Competence of the General Assembly for the Admission of a State to the United
                      Nations, Advisory Opinion, I.C.J. Reports 1950, dissenting opinion of Judge Alvarez, p. 15.
                         12 Ambatielos (Greece v. United Kingdom), Merits, Judgment, I.C.J. Reports 1953,

                      pp. 13‑14 and 23.
                         13 South West Africa (Ethiopia v. South Africa; Liberia v. South Africa), Second Phase,

                      Judgment, I.C.J. Reports 1966, dissenting opinion of Judge Forster, p. 481.

                      47




5 Ord_1215.indb 110                                                                                                 20/05/22 13:08

                      53 	               1955 treaty of amity (sep. op. brower)

                        7. In 1991 the Court next addressed, in Arbitral Award of 31 July 1989,
                      an application that the respondent sought to have declared inadmissible
                      expressly on the basis of its plea that the application was an “abuse of pro-
                      cess”. The applicant, Guinea-­Bissau, argued that an arbitral award won
                      against it by the respondent, Senegal, was invalid due to the fact that the
                      President of the arbitral tribunal, himself a member of the majority that
                      had rendered the award, had appended to it a declaration that contradicted
                      the award. Senegal, however, maintained that
                           “that declaration is not part of the Award, and therefore . . . any
                           attempt by Guinea-Bissau to make use of it for that purpose ‘must
                           be regarded as an abuse of process aimed at depriving Senegal of the
                           rights belonging to it under the Award’. Senegal also contends that
                           the remedies sought are disproportionate to the grounds invoked and
                           that the proceedings have been brought for the purpose of delaying
                           the final solution of the dispute.” 14
                      The Court rejected Senegal’s claim of inadmissibility, however, stating

                           “that Guinea-­Bissau’s Application has been properly presented in the
                           framework of its right to have recourse to the Court in the circum-
                           stances of the case. Accordingly, it does not accept Senegal’s conten-
                           tion that Guinea-­ Bissau’s Application, or the arguments used in
                           support of it, amount to an abuse of process.” 15

                         One year later, and 29 years ago, in 1992, the Court itself raised the
                      issue of “abuse of process” unprompted for the first time in Certain Phos-
                      phate Lands in Nauru. Australia had argued that “Nauru has failed to act
                      consistently and in good faith” and on that basis urged that “the Court in
                      exercise of its discretion, and in order to uphold judicial propriety
                      should . . . decline to hear the Nauruan claims” 16. The Court responded
                      as follows:
                              “[T]he Application by Nauru has been properly submitted in the
                           framework of the remedies open to it. At the present stage, the Court
                           is not called upon to weigh the possible consequences of the conduct
                           of Nauru with respect to the merits of the case. It need merely note
                           that such conduct does not amount to an abuse of process.” 17




                         14 Arbitral Award of 31 July 1989 (Guinea-­Bissau v. Senegal), Judgment, I.C.J. Reports

                      1991, p. 63, para. 26.
                         15 Ibid., para. 27.
                         16 Certain Phosphate Lands in Nauru (Nauru v. Australia), Preliminary Objections,

                      Judgment, I.C.J. Reports 1992, p. 255, para. 37.
                         17 Ibid., para. 38.



                      48




5 Ord_1215.indb 112                                                                                                20/05/22 13:08

                      54 	               1955 treaty of amity (sep. op. brower)

                         8. Notwithstanding having dealt with two cases in succession in which
                      the respondent, and then the Court itself, had invoked the concept of
                      “abuse of process” expressis verbis, in 1996, in the Application of the Con-
                      vention on the Prevention and Punishment of the Crime of Genocide case,
                      the Court returned to addressing “abuse of rights” 18. Bosnia and Herze-
                      govina argued that Yugoslavia abused its rights by presenting wholly
                      artificial preliminary objections in an attempt to play for time by unjusti-
                      fiably delaying the proceedings, although, it should be noted, Bosnia’s
                      counsel in fact did refer to “abuse [. . .] [of] the procedure of the Court” 19,
                      citing the Court’s Judgment in the Certain Phosphate Lands in Nauru
                      case 20, in which, as noted above, the Court rendered its decision based on
                      its analysis of “abuse of process”. Nevertheless, in dealing a few years
                      later with the Aerial Incident of 10 August 1999, the Court continued to
                      speak of “abuse of rights”, Pakistan having claimed that India had been
                      guilty of such an abuse when it included, in its declaration accepting the
                      Court’s compulsory jurisdiction under Article 36 (2) of the Court’s Stat-
                      ute, a reservation excluding from such acceptance disputes with States
                      which are or have been a member of the “Commonwealth of Nations”. In
                      finding the application admissible, the Court concluded as follows :

                             “[The Court cannot] accept Pakistan’s argument that India’s reser-
                           vation was a discriminatory act constituting an abuse of right because
                           the only purpose of this reservation was to prevent Pakistan from
                           bringing an action against India before the Court. It notes in the first
                           place that the reservation refers generally to States which are or have
                           been members of the Commonwealth. It would add . . . that States
                           are in any event free to limit the scope ratione personae which they
                           wish to give to their acceptance of the compulsory jurisdiction of the
                           Court.” 21
                         In its 2004 Judgment in Avena and Other Mexican Nationals, the Court
                      dealt with an objection that the respondent (the United States) character-
                      ized as relating to an “abuse of the Court’s jurisdiction” 22. The abuse was
                      said to stem from the fact that Mexico had invited the Court to make
                      “far-­reaching and unsustainable findings concerning the United States
                      criminal justice systems” 23. The Court rejected this objection, finding that
                      it was not barred from enquiring into the conduct of criminal proceedings

                          18 Application of the Convention on the Prevention and Punishment of the Crime of

                       Genocide (Bosnia and Herzegovina v. Yugoslavia), Preliminary Objections, Judgment,
                       I.C.J. Reports 1996 (II), p. 622, para. 46.
                          19 CR 1996/8, p. 65, para. 16 (Pellet).
                          20 Ibid., pp. 66‑67, para. 17 (Pellet).
                          21 Aerial Incident of 10 August 1999 (Pakistan v. India), Jurisdiction of the Court,

                      ­Judgment, I.C.J. Reports 2000, p. 30, para. 40.
                          22 Avena and Other Mexican Nationals (Mexico v. United States of America), Judg-

                       ment, I.C.J. Reports 2004 (I), p. 30, para. 27.
                          23 Ibid.



                      49




5 Ord_1215.indb 114                                                                                              20/05/22 13:08

                      55 	                   1955 treaty of amity (sep. op. brower)

                      in United States courts, and the degree to which it might do so was a mat-
                      ter for the merits of the case 24. While the United States did not use the
                      terms “abuse of rights” or “abuse of process”, and while it presented this
                      objection as going to the Court’s jurisdiction rather than as an objection
                      to the admissibility of Mexico’s claims, the objection nonetheless could be
                      considered an abuse of process objection, relating as it did to an alleged
                      abuse of the Court’s procedures. While 14 years passed before the Court
                      again was seised of a case in which either “abuse of rights” or “abuse of
                      process” was in issue, it is worth noting that such abuses continued to be
                      subject to acknowledgment and acceptance as a basis for dismissal of an
                      application. Thus Judge Keith’s declaration in Certain Questions of
                      Mutual Assistance in Criminal Matters in 2008, while agreeing with the
                      decision of the Court, expressed a preference for different reasoning, spe-
                      cifically that the acts in issue constituted “an abuse of power or a détour-
                      nement de pouvoir — an exercise of the power for wrong reasons and a
                      thwarting of the purpose of the Convention”, compliance with which was
                      in issue 25.




                         9. After the aforementioned 14-year gap in Court cases dealing with
                      either “abuse of rights” or “abuse of process”, there has been a flurry of
                      activity regarding such abuses in four cases decided starting in 2018. The
                      first was Immunities and Criminal Proceedings, in which France argued
                      that “Equatorial Guinea’s conduct was an abuse of rights and that its
                      seisin of the Court was an abuse of process” 26. In this case, the Court
                      spelled out for the first time the difference between the two abuses :

                               “In the case law of the Court and its predecessor, a distinction has
                           been drawn between abuse of rights and abuse of process. Although
                           the basic concept of an abuse may be the same, the consequences of
                           an abuse of rights or an abuse of process may be different. 27
                           �����������������������������������������������������������������������������������������������������������������




                         24 Avena and Other Mexican Nationals (Mexico v. United States of America), Judg-

                      ment, I.C.J. Reports 2004 (I), p. 30, para. 28.
                         25 Certain Questions of Mutual Assistance in Criminal Matters (Djibouti v. France),

                      Judgment, I.C.J. Reports 2008, declaration of Judge Keith, p. 280, para. 7.
                         26 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Preliminary

                      Objections, Judgment, I.C.J. Reports 2018 (I), p. 334, para. 139.
                         27 Ibid., p. 335, para. 146.



                      50




5 Ord_1215.indb 116                                                                                                                             20/05/22 13:08

                      56 	                   1955 treaty of amity (sep. op. brower)

                               An abuse of process goes to the procedure before a court or tribu-
                           nal and can be considered at the preliminary phase of these proceed-
                           ings. 28
                           �����������������������������������������������������������������������������������������������������������������
                               As to the abuse of rights . . . it will be for each Party to establish
                           both the facts and the law on which it seeks to rely at the merits phase
                           of the case. The Court considers that abuse of rights cannot be
                           invoked as a ground of inadmissibility when the establishment of the
                           right in question is properly a matter for the merits. Any argument
                           in relation to abuse of rights will be considered at the stage of the
                           merits.” 29
                         It is this case in which for the first time a judge of the Court, namely
                      Judge Donoghue, as noted in paragraph 4 above, concluded in her dis-
                      senting opinion that the application should have been dismissed at the
                      preliminary stage as being an abuse of process, and therefore inadmissi-
                      ble.
                         Particularly in light of Judge Donoghue’s dissenting opinion, it is trou-
                      bling that even then the Court did not see itself compelled to do more in
                      dismissing France’s abuse of process objection than intone the by now
                      ritual but opaque catch-phrases “clear evidence” and “exceptional circum­
                      stances”:
                              “In this case, the Court does not consider that Equatorial Guinea,
                           having established a valid title of jurisdiction, should be barred at the
                           threshold without clear evidence that its conduct could amount to an
                           abuse of process. Such evidence has not been presented to the Court.
                           It is only in exceptional circumstances that the Court should reject a
                           claim based on a valid title of jurisdiction on the ground of abuse of
                           process. The Court does not consider the present case to be one of
                           those circumstances.” 30

                         It is as though the Court is determined to continue 95 years of enshroud-
                      ing the principle of abuse of process in mystery, leaving consequently
                      unedified litigants wondering whether the Court itself knows its sub-
                      stance, let alone the threshold for its application. The Court thus would
                      do well to clarify both the principle and the evidentiary condition for its
                      acceptance.
                         10. Hard on the heels of the Court’s Judgment in Immunities and Crim-
                      inal Proceedings came its Judgment dismissing the United States’ prelimi-
                      nary objections to jurisdiction and admissibility in Certain Iranian Assets.
                      In that case, the United States sought dismissal, inter alia, on the basis of

                        28 Immunities and Criminal Proceedings (Equatorial Guinea v. France), Preliminary

                      Objections, Judgment, I.C.J. Reports 2018 (I), p. 336, para. 150.
                        29 Ibid., p. 337, para. 151.
                        30 Ibid., p. 336, para. 150.



                      51




5 Ord_1215.indb 118                                                                                                                             20/05/22 13:08

                      57 	                1955 treaty of amity (sep. op. brower)

                      what it came to term an “abuse of process” 31 in that “the fundamental
                      conditions underlying the [1955] Treaty of Amity [, Economic Relations,
                      and Consular Rights between the United States and Iran] no longer exist”
                      and “Iran’s attempt to found the Court’s jurisdiction on the Treaty does
                      not seek to vindicate interests protected by the Treaty, but rather to
                      embroil the Court in a broader strategic dispute” 32. As usual when
                      addressing claims of “abuse of process”, the Court devoted only 3 of the
                      126 paragraphs in its Judgment to its dismissal 33. Referring to its Judg-
                      ments in Immunities and Criminal Proceedings as well as in Certain Phos-
                      phate Lands in Nauru, the Court limited itself to the by now standard
                      phrases that to find an application inadmissible on such a basis requires
                      “exceptional circumstances” and “clear evidence”, neither of which stan-
                      dards has ever been defined by the Court, let alone — as Judge Donoghue
                      pointed out in her dissenting opinion in Immunities and Criminal Pro­
                      ceedings — the Court ever having defined “abuse of process” itself. (While
                      I myself approved the dismissal of the United States’ plea of abuse of
                      process in Certain Iranian Assets, the facts of the present case are so far
                      different from those of that case as to have commanded my view favour-
                      ing dismissal of the Application in the present case as inadmissible on the
                      ground of abuse of process.)



                         11. Less than seven months after Certain Iranian Assets, the Court was
                      confronted by Pakistan’s claim that India’s application should be held to
                      be inadmissible due to claimed abuses of process. In dismissing those
                      claims of abuse of process, the Court rehearsed the “exceptional circum-
                      stances” and “clear evidence” pronouncements of Certain Iranian Assets
                      and Immunities and Criminal Proceedings, while at the same time, how-
                      ever, considering the substance of Pakistan’s claimed abuses of process
                      and finding them not to be true 34.

                           C. The Court’s Judgment Disincentivizes States from Agreeing to
                                      Non-­legally Binding Dispute Settlement
                        12. I reiterate that for this Court even to entertain the possibility, by
                      not declaring the pending Application inadmissible as an abuse of pro-
                      cess, of becoming the instrument of a grossly “illegitimate” advantage to
                      the Applicant by forcing upon the Respondent a legally binding Judg-
                      ment requiring the Respondent to honour undertakings it had made in

                         31 Certain Iranian Assets (Islamic Republic of Iran v. United States of America), Prelimi-

                      nary Objections, Judgment, I.C.J. Reports 2019 (I), pp. 40‑41, paras. 100-101; CR 2018/28,
                      p. 35, para. 2 (Bethlehem).
                         32 Ibid., p. 42, para. 107.
                         33 Ibid., pp. 42-43, paras. 113-115.
                         34 Jadhav (India v. Pakistan), Judgment, I.C.J. Reports 2019 (II), pp. 431‑433,

                      paras. 40-50.

                      52




5 Ord_1215.indb 120                                                                                                   20/05/22 13:08

                      58 	            1955 treaty of amity (sep. op. brower)

                      the non-­legally binding JCPOA, which legally it was free to exit, as it did,
                      while leaving the Applicant free to ignore that political instrument, as its
                      Foreign Minister officially broadcast months ago that it already had been
                      doing, is in sharp discord with the Parties’ search for a peaceful resolution
                      of their differences in the form of the JCPOA. As the principal judicial
                      organ of the United Nations, the Court, in confronting a claim that a
                      pending application is inadmissible, should be heedful of the Charter of
                      the United Nations, in particular of its Chapter I, Articles 1 (1) (“take
                      effective . . . measures for the prevention and removal of threats to the
                      peace”) and 2 (3) (“All Members shall settle their international disputes
                      by peaceful means in such a manner that international peace and security,
                      and justice, are not endangered”). In fulfilment of those shared obliga-
                      tions, the parties to the JCPOA chose to do so by means of a political
                      instrument that is, and was, not legally binding. As the Respondent noted
                      in its preliminary objections (para. 5.28), the JCPOA was agreed by the
                      parties as a non-­legally binding instrument because it “facilitated an expe-
                      dient and expeditious resolution that could clear various international
                      political hurdles and also address important domestic legal and political
                      considerations”. The failure of this Court to find the present Application
                      inadmissible, added to its and its predecessor’s 95 years of treating the
                      concept of abuse of process with what may fairly be described as acute
                      neglect, most definitely must disincentivize States from seeking to fulfil
                      their obligations under the Charter of the United Nations by means that
                      are not legally binding, which, as was the case with the present Parties,
                      may often be the only means, due to domestic constitutional and political
                      considerations, of complying with that Charter.




                                    D. The Uncertain Future of Abuse of Process
                         13. Thus the concept of “abuse of process” continues, at age 95, to be
                      the holy grail of international law as addressed by the Court, a storied
                      mystery without dimensions, shape or content, with undefined
                      “standards” for its application, which, as a result, though periodically
                      discussed (more so recently), never ever has been invoked successfully
                      before either this Court or the PCIJ. This “precedent” of perpetual absence
                      of any application of the principle of abuse of process doubtless will
                      ­continue unless and until this Court gives it substance, in the form of a
                       delineation of its contents, totally absent until now, and, in addition, a
                       sharper outline of what are the “exceptional circumstances” and “clear

                      53




5 Ord_1215.indb 122                                                                                   20/05/22 13:08

                      59 	              1955 treaty of amity (sep. op. brower)

                      evidence” required to sustain a claim of inadmissibility on that basis.
                      Unless these steps are taken and the nonagenarian “precedent” of non-­
                      application of the “principle” of abuse of process continues into the
                      future, the words of Benjamin Disraeli, speaking on 22 February 1848,
                      may be its fate: “A precedent embalms a principle.” 35




                                                    II. Article XX 1 (b)

                                A. Distinctions among Paragraphs 1 (a), (b), (c) and (d)
                        14. To date, the Court has been unable to discern any distinction
                      among paragraphs 1 (a), (b), (c) and (d) of Article XX of the Treaty of
                      Amity, which article provides as follows:
                             “1. The present Treaty shall not preclude the application of meas-
                           ures:
                           (a) regulating the importation or exportation of gold or silver;
                           (b) relating to fissionable materials, the radio-­
                                                                            active by-­products
                               thereof, or the sources thereof;

                           (c) regulating the production of or traffic in arms, ammunition and
                               implements of war, or traffic in other materials carried on directly
                               or indirectly for the purpose of supplying a military establish-
                               ment; and
                           (d) necessary to fulfill the obligations of a High Contracting
                               Party for the maintenance or restoration of international peace
                               and security, or necessary to protect its essential security inter-
                               ests.”

                         I have agreed, both here, and in Certain Iranian Assets, that a
                      defence based on Article XX, paragraph 1 (d), indeed is to be heard at
                      the merits phase, as the Court previously had ruled in the Oil Platforms
                      case, relying both there and in Certain Iranian Assets (para. 45) on its
                      Judgment in Military and Paramilitary Activities in and against Nicara-
                      gua. It seemed to me then, and seems to me now, obvious, given the alle-
                      gations on which the United States has relied in regard to that defence,
                      that a decision as to whether “measures . . . [have been] necessary to pro-
                      tect its essential security interests”, which defence is not s­elf-­
                                                                                         judging,
                      involves such a multitude of factors to be considered as to require that it
                      be addressed at the merits stage.


                         35 B. Disraeli, “Speech on the Expenditures of the Country (February 22, 1848)”, in

                      J. Bartlett, Familiar Quotations, 13th ed., 1955, p. 512b.

                      54




5 Ord_1215.indb 124                                                                                            20/05/22 13:08

                      60 	                1955 treaty of amity (sep. op. brower)

                         15. In Certain Iranian Assets, the United States invoked also Arti-
                      cle XX, paragraph 1 (c) 36, the Court’s rejection of which lacked articu-
                      lated analysis. After stating in its Judgment (para. 45), in respect of
                      paragraph 1 (d), that “[t]he Court sees no reason in the present case to
                      depart from its earlier findings”, the Court proceeded (paras. 46-47) to
                      dispose of paragraph 1 (c) as follows :

                              “In the Court’s opinion, this same interpretation also applies to
                           Article XX, paragraph 1, subparagraph (c), of the Treaty since, in
                           this regard, there are no relevant grounds on which to distinguish it
                           from Article XX, paragraph 1, subparagraph (d).
                              The Court concludes from the foregoing that subparagraphs (c)
                           and (d) of Article XX, paragraph 1, do not restrict its jurisdiction
                           but merely afford the Parties a defence on the merits.” 37
                         In fairness, in Certain Iranian Assets, I, too, did not distinguish between
                      paragraphs 1 (c) and (d). Inasmuch as the claim in that case was for
                      damages to the extent that Iranian assets subject to United States juris-
                      diction were being paid out to successful United States plaintiffs in
                      United States court cases against Iran in which Iran defaulted, and given
                      the language of paragraph 1 (c), at least in that situation, clearly in my
                      view, like paragraph 1 (d), for the reasons I have expressed above regard-
                      ing paragraph 1 (d), it required consideration at the merits stage 38.


                         16. Paragraph 1 (b) should, however, have been treated in the present
                      case as a legitimately preliminary objection due to its language and the
                      statements of both Parties that repeatedly have tracked its language in
                      relation to exactly the limited category of sanctions that is the subject of
                      the present Application. To begin, the present Judgment addressed para-
                      graph 1 (b) and (d) together, rehearsing (para. 109) its ritual references
                      to Oil Platforms and Certain Iranian Assets, noting that in the latter Judg-
                      ment “the Court noted that the interpretation given to Article XX, para-
                      graph 1, with regard to subparagraph (d) also applies to subparagraph (c)”
                      and that “[t]he Court observed that in this respect ‘there are no relevant
                      grounds on which to distinguish [subparagraph (c)] from Article XX,
                      paragraph 1, subparagraph (d)’”. This lack of analysis was continued in
                      the next sentence: “The Court finds that there are equally no relevant
                      grounds for a distinction with regard to subparagraph (b), which may
                      only afford a possible defence on the merits.” The Court then did take


                         36 Certain Iranian Assets (Islamic Republic of Iran v. United States of America), Prelim-

                      inary Objections, Judgment, I.C.J. Reports 2019 (I), p. 23, para. 38.
                         37 Ibid., p. 25, paras. 46-47.
                         38 Subsection (a), unlike the others, appears never to have been a subject of consider-

                      ation by the Court.

                      55




5 Ord_1215.indb 126                                                                                                  20/05/22 13:08

                      61 	               1955 treaty of amity (sep. op. brower)

                      one stab at explaining why paragraph 1 (b) must be heard at the merits
                      phase 39:

                               “The Applicant contends that subparagraph (b), which refers to
                            measures ‘relating to fissionable materials, the radio-­    active by-­
                            products thereof, or the sources thereof’, should be interpreted as
                            addressing only measures such as those specifically concerning the
                            exportation or importation of fissionable materials. It was however
                            argued by the Respondent that subparagraph (b) applies to all meas-
                            ures of whatever content addressing Iran’s nuclear programme,
                            because they may all be said to relate to the use of fissionable mat­
                            erials. The question of the meaning to be given to subparagraph (b)
                            and that of its implications for the present case do not have a prelim-
                            inary character and will have to be examined as part of the merits.”
                            (Judgment, para. 111.)


                             B. Iranian Declarations that the Sanctions to which It Objects
                           Are “Nuclear-­related” Eliminate any Possible Dispute as to whether
                                 such Sanctions Are “relating to Fissionable Materials”
                         17. The Court’s decision in this regard is regrettable in that it ignores
                      both the plain language of paragraph 1 (b) and the statements made by
                      both Parties, individually, collectively and in the text of the JPCOA itself
                      confirming that the limited sanctions that are the object of the Applica-
                      tion in fact are “relating to fissionable materials, the radio-­active by-­
                      products thereof, or the sources thereof”.

                         18. The term “relating to” could hardly be broader, unlike “regulat-
                      ing” in paragraph 1 (a) and (c) and “necessary to protect its essential
                      security interests” in paragraph 1 (d). The Oxford English Dictionary
                      provides two relevant definitions of the phrase “to relate” when coupled
                      with the preposition “to”. The first is “to have reference to ; to refer to”.
                      The second is “to have some connection with ; to stand in relation to” 40.
                      Neither of these definitions is suggestive of any need to establish a fully
                      organic, Siamese-twins-like connection between a particular measure and
                      fissionable materials. To the contrary, a looser connection between a
                      measure and “fissionable materials” could not be imagined. It is under-
                      standable that the Treaty of Amity would afford the Parties such broad

                          39 In Certain Iranian Assets, the Court did not declare the United States’ invoca-

                      tion of subparagraph (c) not to be of a preliminary character but stated only that it
                      would “merely afford the Parties a defence on the merits” ((Islamic Republic of Iran v.
                      United States of America), Preliminary Objections, Judgment, I.C.J. Reports 2019 (I),
                      p. 25, para. 47). Thus, the Court’s approach with respect to (b) in the present Judgment
                      is novel.
                          40 “Relate, v.”, OED Online, Oxford University Press, accessed in September 2020.



                      56




5 Ord_1215.indb 128                                                                                              20/05/22 13:08

                      62 	                   1955 treaty of amity (sep. op. brower)

                      flexibility with regard to fissionable materials, given that issues of nuclear
                      proliferation were at the time of the Treaty of Amity’s conclusion in 1955
                      (and remain today) highly sensitive and critical to international peace and
                      security. Sanctions measures are considered to be an important non-­
                      proliferation tool, as is evidenced by several United Nations Security
                      Council resolutions aimed at Iran’s nuclear programme and which autho-
                      rized sanctions against Iran 41.



                         19. It cannot be denied that “fissionable materials” fundamentally
                      means nuclear substances, nuclear processing and power generation facil-
                      ities, and nuclear weapons 42. Anything “nuclear‑related” necessarily is
                      “relating to fissionable materials”. A plethora of official Iranian and
                      American statements confirm that the narrow category of sanctions
                      addressed by the Application are “nuclear-­related”. During the provi-
                      sional measures phase, Iran’s Agent recalled that, on 8 May 2018, the
                      United States announced its intention to “reinstat[e] U.S. nuclear sanc-
                      tions on the Iranian regime” 43. The United States President’s remarks on
                      that date indeed began with the statement: “I want to update the world
                      on our efforts to prevent Iran from acquiring a nuclear weapon”, and
                      concluded: “it is clear to me that we cannot prevent an Iranian nuclear
                      bomb” under the JCPOA 44. Thus, the very 8 May 2018 decision that is
                      the fons et origo of Iran’s claims in these proceedings evidently “related
                      to” concerns regarding nuclear proliferation in Iran. This is further con-
                      firmed by the text of the JCPOA itself, as well as statements made by the
                      participants at the time the JCPOA was finalized. Paragraph v of the
                      JCPOA’s preamble states that the Plan “will produce the comprehensive
                      lifting of . . . national sanctions related to Iran’s nuclear programme” 45.
                      Paragraph 24 of the JCPOA goes on to state that “[t]he E3/EU and the
                      United States specify in Annex II a full and complete list of all
                      nuclear‑related sanctions or restrictive measures and will lift them in accor-
                      dance with Annex V” 46. In Section 4 of Annex II to the JCPOA, the
                      United States “commits to cease the application of, and to seek such leg-
                      islative action as may be appropriate to terminate, or modify to effectuate
                      the termination of, all nuclear-­related sanctions as specified in Sections 4.1-

                           41
                            These include resolutions 1747 (2007), 1803 (2008) and 1929 (2010).
                           42
                            The Oxford English Dictionary defines the word “fissionable” as “[c]apable of under-
                      going nuclear fission”: “fissionable, adj.”, OED Online, Oxford University Press, accessed
                      in September 2020.
                         43 CR 2018/16, p. 19, para. 3 (Mohebi).
                         44 Application instituting proceedings submitted by the Islamic Republic of Iran,

                      Ann. 3: Remarks by President Trump on the Joint Comprehensive Plan of Action, 8 May
                      2018, pp. 1‑2.
                         45 MI, annexes, Vol. I, Ann. 10, JCPOA, preamble, para. v, p. 97; emphasis added.


                           46   Ibid., JCPOA, para. 24, p. 104; emphasis added.

                      57




5 Ord_1215.indb 130                                                                                                20/05/22 13:08

                      63 	                   1955 treaty of amity (sep. op. brower)

                      4.9 below” 47. Thus, both the United States and Iran accepted the text of
                      an agreement that stipulated, multiple times and in clear terms, that the
                      sanctions the United States would suspend were “related to” Iran’s
                      nuclear programme. In July 2015, just as the JCPOA was finalized, the
                      European Union’s High Representative and the Iranian Foreign Minister
                      issued a joint statement in which they announced that they had “reached
                      an agreement on the Iranian nuclear issue” 48. The Joint Statement went
                      on to note that the JCPOA “includes Iran’s own long-term plan with
                      agreed limitations on Iran’s nuclear program, and will produce the
                      ­comprehensive lifting of all UN Security Council sanctions as well as
                       ­multilateral and national sanctions related to Iran’s nuclear programme” 49.
                        




                            C. Iran Has Admitted in These very Proceedings that the Sanctions
                                           It Attacks Are “Nuclear‑related”
                         20. Similar acknowledgments of the “nuclear-­related” nature of the
                      United States sanctions can be found in the context of these proceedings
                      themselves. During the provisional measures stage of the proceedings,
                      Iran’s Agent stated as follows:
                              “Let me recall the factual background of the decision of the
                           United States to reimpose and to aggravate nuclear-­related sanctions
                           and restrictive measures. These ‘nuclear-­related’ sanctions,
                           Mr. ­President, which Iran has always considered as unlawful, had
                           been built up by the United States, first back in 1996 and then in
                           2006 and ­afterwards, through a series of legislative and executive
                           acts targeting entire economic sectors as well as several Iranian
                           ­individuals.” 50
                         In its Memorial, Iran recognizes that “the JCPOA lifted sanctions
                      whose motivation was related to an alleged Iranian military nuclear
                      programme” 51. In Chapter II of its Memorial, Iran states that it will
                      describe “in detail the re-­imposed ‘nuclear-­related sanctions’ in order to
                      clarify their purpose, scope, specific terms, and implementation” 52. In its
                      observations and submissions on the United States’ preliminary objec-
                      tions, Iran states straightforwardly that:


                           47   MI, Annexes, Ann. 10, JCPOA, Ann. II, Sec. 4, p. 131; emphasis added.
                        48 POUS, Ann. 118, Joint Statement by EU High Representative Federica Mogherini

                      and Iranian Foreign Minister M. Javad Zarif, 14 July 2015, p. 1.
                        49 Ibid., p. 2; emphasis added.
                        50 CR 2018/16, p. 21, para. 10 (Mohebi); emphasis added.
                        51 MI, para. 9.21.
                        52 Ibid., para. 2.4; emphasis added.



                      58




5 Ord_1215.indb 132                                                                                       20/05/22 13:08

                      64 	               1955 treaty of amity (sep. op. brower)

                              “The Application filed by Iran in the present case deals with ques-
                           tions based on legal considerations: namely, whether the United States,
                           by reimposing nuclear-­related sanctions after the 8 May 2018 [sic], has
                           breached its legal obligations under a valid international treaty, the
                           Treaty of Amity.” 53

                                 D. Court Precedents Accept Statements against Interest
                                              “as a Form of Admission”
                        21. As the Court stated in Military and Paramilitary Activities in and
                      against Nicaragua,
                              “[t]he material before the Court . . . includes statements by repre-
                           sentatives of States, sometimes at the highest political level. Some of
                           these statements were made before official organs of the State or of
                           an international or regional organization, and appear in the official
                           records of those bodies. Others, made during press conferences or
                           interviews, were reported by the local or international press.
                           The Court takes the view that statements of this kind, emanating from
                           high-­ranking official political figures, sometimes indeed of the highest
                           rank, are of particular probative value when they acknowledge facts
                           or conduct unfavourable to the State represented by the person
                           who made them. They may then be construed as a form of admis-
                           sion.” 54
                         As described above, in the present case, the “nuclear-­related” nature of
                      the sanctions at issue in this case has been acknowledged not only in offi-
                      cial statements of high-­ranking Iranian officials, but in the text of the
                      JCPOA itself and in discussions of that instrument. Furthermore, such
                      statements were also made by Iran’s Agent himself during the very first
                      hearing in this case, as well as repeatedly in Iran’s Memorial submitted in
                      this proceeding and in its observations and submissions on the United
                      States’ preliminary objections. These statements thus constitute admis-
                      sions against interest 55.

                             E. Application of the Vienna Convention on the Law of Treaties
                        22. The Court has not referred in respect of this issue to the
                      Vienna Convention on the Law of Treaties (hereinafter the “VCLT”).

                          53 Observations and Submissions on the US Preliminary Objections Submitted by the

                      Islamic Republic of Iran, para. 4.34 (b); emphasis added.
                          54 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v. United

                      States of America), Merits, Judgment, I.C.J. Reports 1986, p. 41, para. 64; see also Armed
                      Activities on the Territory of the Congo (Democratic Republic of the Congo v. Uganda),
                      Judgment, I.C.J. Reports 2005, p. 206, para. 78.
                          55 “Admission”, Black’s Law Dictionary (11th ed., 2019) (defining an admission against

                      interest as “[a] person’s statement acknowledging a fact that is harmful to the person’s
                      position, [especially] as a litigant”).

                      59




5 Ord_1215.indb 134                                                                                                20/05/22 13:08

                      65 	            1955 treaty of amity (sep. op. brower)

                      I suggest that reference to its Article 31 would have been in order. In my
                      view, application of Article 31 (1), interpreting Article XX, para-
                      graph 1 (b), of the Treaty of Amity “in good faith in accordance with the
                      ordinary meaning to be given to the terms of the treaty in their context
                      and in the light of its object and purpose” should have led to the conclu-
                      sion that the United States’ preliminary objection based on para-
                      graph 1 (b) requires the dismissal of the Application. The “ordinary
                      meaning” of “relating to fissionable materials” could not be in doubt. The
                      Treaty of Amity’s context included nothing listed in Article 31 (2) of the
                      VCLT other than the Treaty of Amity’s “text, including its preamble and
                      annexes”, of which latter there are none. The Treaty of Amity’s preamble,
                      which sets the “object and purpose” intended to be reflected in its articles,
                      reads as follows:
                              “The United States of America and Iran, desirous of emphasizing
                           the friendly relations which have long prevailed between their peoples,
                           of reaffirming the high principles in the regulation of human affairs
                           to which they are committed, of encouraging mutually beneficial trade
                           and investments and closer economic intercourse generally between their
                           peoples, and of regulating consular relations, have resolved to con-
                           clude, on the basis of reciprocal equality of treatment, a Treaty
                           of Amity, Economic Relations, and Consular Rights” (emphasis
                           added).
                         The fact that the Treaty of Amity’s preamble, for present purposes,
                      focuses on “encouraging mutually beneficial trade and investments and
                      closer economic intercourse generally between their peoples” and, overall,
                      is — as I noted in my separate opinion in Certain Iranian Assets
                      (para. 19) — “essentially commercial in nature”, in no way is inconsistent
                      with the Treaty of Amity’s inclusion of provisions such as para-
                      graph 1 (b), and also (d), which provide the two States parties a “safe
                      exit” from their mutual commerce, if and when serious issues arise that
                      militate against continuation of such commerce or dictate the need for its
                      limitation. Unlike paragraph 1 (d), however, given its language, para-
                      graph 1 (b) is subject to being decided as a preliminary matter. Alone,
                      the “context” of the terms of the Treaty of Amity itself is significant. In
                      that sense, paragraph 1 of Article XX itself is contextually material, in
                      that the scope of “relating to fissionable materials” in paragraph 1 (b)
                      obviously is quite different from that of “regulating” either “the importa-
                      tion or exportation of gold or silver” in paragraph 1 (a) or “the produc-
                      tion of or traffic in arms”, etc. in paragraph 1 (c), to say nothing of
                      “necessary to protect its essential security interests” in paragraph 1 (d).
                      Nothing in the VCLT’s Article 31 (3) (a) or (c) is applicable here, nor is
                      Article 31 (4).




                      60




5 Ord_1215.indb 136                                                                                   20/05/22 13:08

                      66 	              1955 treaty of amity (sep. op. brower)

                         23. What is left as regards application of the VCLT are Arti-
                      cle 31 (3) (b), “[a]ny subsequent practice in the application of the treaty
                      which establishes the agreement of the parties regarding its interpreta-
                      tion”, and Article 32, “supplementary means of interpretation”, which
                      include, but are not limited to, the travaux préparatoires, of which noth-
                      ing relevant to paragraph 1 (b) has been submitted, and “the circum-
                      stances of [the treaty’s] conclusion”. As to those “circumstances”, one can
                      note again that even at the time the Treaty of Amity was concluded in
                      1955, issues of nuclear proliferation were highly sensitive and critical to
                      international peace and security. Certainly, the United States would have
                      wished effectively to reserve the right to take “measures”, otherwise viola-
                      tive of the Treaty of Amity, in order to suppress possible nuclear prolif-
                      eration, and to which Iran at that time easily would have agreed. It was
                      the height of the Cold War, in which period a number of mutual defence
                      treaties and other regional alliances were formed. Indeed, it is well known
                      that precisely in 1955, President Eisenhower, as President of the
                      United States, and his Secretary of State, John Foster Dulles, promoted
                      and supported in many ways the formation that very year, on 24 Febru-
                      ary, of the Middle East Treaty Organization (METO), known as the
                      Baghdad Pact, the member States of which were Iran, Iraq, Pakistan,
                      Turkey and the United Kingdom, which later became the Central Treaty
                      Organization (hereinafter “CENTO”). The Treaty of Amity was signed
                      on 15 August 1955, just six months later 56. CENTO terminated in 1979,
                      the year of the Islamic Revolution in Iran. Given that “supplementary
                      means of interpretation” are not defined, the many statements set forth
                      above of authorized representatives of Iran and the United States, as well
                      as the language of the JCPOA itself, to the effect that precisely those
                      sanctions that are the subject of the Application are “nuclear-­related”,
                      should have settled the meaning of paragraph 1 (b) and led to the dis-
                      missal of the present Application.




                      (Signed) Charles N. Brower.




                         56 See “CENTO”, Digest of International Law, Vol. 12, Washington, DC: US Gov­ernment

                      Printing Office, 1971, p. 886.

                      61




5 Ord_1215.indb 138                                                                                             20/05/22 13:08

